PER CURIAM:
The claimant and respondent have filed a written Stipulation which reveals that in June of 1975, the respondent was upgrading Local Service Route 52/5 in Lincoln County, West Virginia, and in performing the upgrading adjacent to the property of the claimant, respondent’s machinery uprooted and destroyed certain trees on claimant’s property. As a result four (4) fruit trees and twenty-two (22) locust trees belonging to the claimant were destroyed, and that the fair market value of these trees was $710.00. Believing that liability rests with respondent and that the claimant’s damages are reasonable, we hereby award the claimant $710.00.
Award of $710.00.